                                          Case 4:17-cv-02365-KAW Document 76 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                        Case No. 4:17-cv-02365-KAW
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,                       THIRD ORDER TO SHOW CAUSE TO
                                                                                            DEFENSE COUNSEL DAVID
                                   9                    Plaintiffs,                         JOHNSTON
                                  10             v.                                         Re: Dkt. Nos. 73, 74
                                  11     CENTRAL VALLEY CONSTRUCTION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          On December 9, 2019, sanctions were personally imposed on defense counsel David C.

                                  15   Johnston in the amount of $6,240.39. (Dkt. No. 73 at 9.) Mr. Johnston was given 60 days, or until

                                  16   February 7, 2020, to remit payment to Plaintiffs. Id. On April 13, 2020, Plaintiffs filed a request

                                  17   for a telephone conference, because Mr. Johnston still has not paid the sanctions imposed, and he

                                  18   failed to respond to their email attempt regarding payment. (Dkt. No. 74 at 2.)

                                  19          In light of the foregoing, Mr. Johnston is ORDERED TO SHOW CAUSE by May 8, 2020

                                  20   why he did not timely pay the sanctions imposed, why he did not respond to Plaintiff’s email

                                  21   communication, the status on the substitution of counsel for his client, and why he should not be

                                  22   referred to the Northern District’s Standing Committee on Professional Conduct for his repeated

                                  23   failures to comply with court deadlines, orders, and appearances. Mr. Johnston shall also

                                  24   personally pay the entire amount of sanctions by May 8, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 27, 2020
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  28
